        Case 1:15-cv-09379-GHW Document 382 Filed 09/21/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KYLE AUFFRAY and JOHN JENKINS on behalf of
themselves and all others similarly situated,              Index No.: 1:15-cv-9379 (GHW)(SDA)

                        Plaintiffs,

        v.

FXFL, LLC, BRIAN WOODS, ALAN PACE, and
MICHAEL HALEM

                        Defendants.



FINAL ORDER AND JUDGMENT GRANTING FINAL APPROVAL OF THE CLASS
ACTION SETTLEMENT, AND APPROVAL OF THE FLSA SETTLEMENT; MOTION
          FOR APPROVAL OF SERVICE AWARDS; AND MOTION
FOR APPROVAL OF ATTORNEYS’ FEES AND REIMBURSEMENT OF EXPENSES
       The above-entitled matter came before the Court on Plaintiffs’ Motion for Final Approval

of the Class Action Settlement, and Approval of the FLSA Settlement (“Motion for Final

Approval”), Motion for Approval of Service Awards (“Motion for Service Awards”), and Motion

for Approval of Attorneys’ Fees and Reimbursement of Expenses (“Motion for Fees”). After

reviewing the papers in support of the Motions for Final Approval, Service Awards, and Fees, and

supporting declarations and exhibits, the arguments of the parties, and all other materials properly

before the Court, the Court hereby finds and orders as follows:

   A. On August 15, 2019 Plaintiffs Kyle Auffray and John Jenkins (“Plaintiffs”) filed their

       Motion for Final Approval with respect to the proposed Settlement Agreement and Release

       (“Settlement Agreement”) as well as their Motion for Service Awards Motion for Fees.

   B. All capitalized terms in this Order with respect to the Settlement Agreement that are not

       otherwise defined have the same meaning as in the Settlement Agreement.
                Case 1:15-cv-09379-GHW Document 382 Filed 09/21/19 Page 2 of 5




      C. NOW THEREFORE, after due deliberation and for good cause, this Court hereby

               ORDERS that:

               1.      For the reasons set forth in Plaintiffs’ Memorandum of Law in Support of

Preliminary Approval of the Settlement (Dkt. No. 336) and the Motion for Final Approval, this

Court finds that the numerosity, commonality, typicality, and adequacy requirements of Rule

23(a), and the predominance and superiority requirements of Rule 23(b)(3) have been met,

warranting class certification for purposes of effectuating the settlement. The Court hereby

certifies the following class:

               All non-exempt players, head coaches, assistant coaches, cheerleaders, game officials and
               administrative employees who were employed in New York State, in 2014 and/or 2015
               for defendant FXFL or the individual defendants Brian Woods, Michael Halem or Alan
               Pace including those that were on the team or were staff members of the Brooklyn Bolts,
               the Hudson Valley Fort, and the Blacktips (when the Blacktips played a New York team)
               for purposes of settling this case.

                    2. For the reasons set forth in Plaintiffs’ Memorandum of Law in Support of

Preliminary Approval of the Settlement (Dkt. No. 336) and the Motion for Final Approval, this

Court finds that final certification of the Fair Labor Standards Act Collective, pursuant to 29 U.S.C.

§ 216(b), is warranted and hereby certifies the following collective:


               Those employees who were employed by/worked for Defendants, including those that
               were on the team or were staff members of Boston Brawlers, Omaha Mammoth, the
               Blacktips, Brooklyn Bolts, and Hudson Valley Fort, who opted into this action, are alleging
               claims under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § § 201, et. seq.
               and who have already consented to participate in this Action as a party Plaintiff by filing
               an Opt-in Consent Form and who have not subsequently withdrawn such consent or opted
               out of the FLSA collective action.




{N0024395.1}                                            2
                Case 1:15-cv-09379-GHW Document 382 Filed 09/21/19 Page 3 of 5




               3.    The Court finds that the Settlement Agreement is fair, reasonable, and adequate and

should be approved on a final basis. The settlement will ensure prompt payment to Qualified

Claimants and avoid the risks and expense of continued litigation.

               4.    The Court has reviewed the terms and conditions of the Settlement Agreement,

including the monetary relief provisions, the plan of allocation, and the release of claims. Based

on its review of the Settlement Agreement, Plaintiffs’ Memorandum of Law, and the Court’s

familiarity with this case, the Court finds that the Settlement Agreement is the result of extensive,

arm’s-length negotiations between the Parties after Plaintiffs’ Counsel and Defendants’ Counsel

had fully investigated the claims and became familiar with the strengths and weaknesses of the

claims. The assistance of the Court as a mediator supports the Court’s finding that the settlement

is not collusive. Based on all of these factors, the Court finds that the Settlement Agreement has

no obvious defects and is within the range of settlement approval.

               5.    The Court finds that there were no written objections to the Settlement.

               6.    The Court finds that the Settlement Agreement satisfies all the requirements for

certification of a settlement class under Rule 23(a) and 23(b)(3) and a collective under 29 U.S.C.

§ 216(b)

               7.    The Parties’ dissemination of the Notice to the class via First Class United States

Mail to the last known address of each Class Member was in accordance with Section 6 of the

Settlement Agreement. The Court finds that the procedures for notifying the Class Members about

the settlement constituted the best notice practicable under the circumstances to all Class Members,

and fully satisfied all necessary requirements of due process. Based on the evidence and other

materials submitted to the Court, the Notice to the Class Members provided adequate, due,

sufficient and valid notice of the settlement.



{N0024395.1}                                          3
                Case 1:15-cv-09379-GHW Document 382 Filed 09/21/19 Page 4 of 5




               8.    Based on the foregoing, the Court approves Certification of the Settlement Class

and the Certification of the Collective Action.

               9.    Based on the foregoing, the Court grants final approval of the Class Action

Settlement.

               10.   Based on the foregoing, the Court grants approval of the FLSA Settlement. The

settlement is the product of contested litigation to resolve bona fide disputes.

               11.   The Court approves the requested Service Awards in the amount of $2,500.00 each

to Named Plaintiffs Kyle Auffray and John Jenkins for their service and assistance in the

prosecution of the Litigation.

               12.   Class Counsel’s request for attorneys’ fees and litigation costs and expenses in this

action, as agreed with Defendant Halem, is approved. Accordingly, Class Counsel are hereby

awarded $179,000.00 (“Fee and Cost Award”). From the Fee and Cost Award, $120,000.00 is for

attorneys’ fees and $59,000.00 is for reimbursement of litigation costs and expenses. Class

Counsel are well qualified, experienced, and have aggressively litigated this action, thereby

demonstrating their adequacy as counsel for the class. The Court finds that these amounts are

justified by the work performed, risks taken, and the results achieved by class counsel. The Fee

and Cost Award shall be payable to Class Counsel by Halem within 10 days of the Effective Date

as defined in the Settlement Agreement.

               13.   The Settlement Claims Administrator will distribute the Settlement Checks,

including Service Awards, and Class Counsel’s Fees and Costs in accordance with the terms of

the Settlement Agreement. The Settlement Claims Administrator is ordered to provide verification

to Class Counsel and Defendants’ Counsel that it has distributed the Settlement Checks and made

proper withholdings, and to retain copies of all endorsed Settlement Checks.



{N0024395.1}                                           4
               Case 1:15-cv-09379-GHW Document 382 Filed 09/21/19 Page 5 of 5




               14.   This Litigation is dismissed with prejudice, as are all Released State Law Claims

and Released Federal Law Claims asserted in the Litigation by Qualified Claimants in accordance

with the terms of the Settlement Agreement.

               15.   The Court will retain jurisdiction over the interpretation and implementation of the

Settlement Agreement, as well as any and all matters arising out of, or related to, the interpretation

or implementation of the Settlement Agreement.

               16.   The Court finds, pursuant to Fed. R. Civ. P. 54(b), that there is no just reason for

delay, and directs the Clerk to enter this Order and to close this case.



It is so ORDERED this 21st day of September, 2019.


                                                                  __________________________
                                                                  Hon. Gregory H. Woods
                                                                  United States District Judge




{N0024395.1}                                          5
